02-11-350-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00350-CR
 
 



Jerry Wilson


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM County
Criminal Court No. 4 OF Denton COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          Appellant
Jerry Wilson attempts to appeal from his conviction for theft.  The trial
court’s certification states that this “is a plea-bargain case, and the
defendant has NO right of appeal” and “the defendant has waived the right of
appeal.”  See Tex. R. App. P. 25.2(a)(2).  On October 21, 2011, we
notified Wilson that this appeal may be dismissed unless he or any party
desiring to continue the appeal filed a response showing grounds for continuing
the appeal.  Wilson filed a response, but it does not show grounds for
continuing the appeal.  Therefore, in accordance with the trial court’s
certification, we dismiss this appeal.  See Tex. R. App. P. 25.2(d),
43.2(f).
 
 
PER CURIAM
 
PANEL: 
MEIER, J.; LIVINGSTON,
C.J.; and GABRIEL, J.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  December 1, 2011




[1]See Tex. R. App. P. 47.4.